Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 4 on line 1 “claim1” has been changed to –claim 1
In claim 7 on line 1 “claim1” has been changed to –claim 1
Allowable Subject Matter
Claims 1-2, 4-11, and 13-19 have been allowed.
Newly discovered prior art US Pat. No. 9,341,754 teaches a pyramid-like convex diffuser corresponding to particular mathematical conditions; however, the patent does not teach the limitations discussed below.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-2 and 4-10: in claim 1, “a shape of the pyramid-like structure meets the following mathematical conditions: α = sin-1(1/n); d’<P<d”; d’=2*OD*tan(90- α-θ’/2)+tan(θ’/2-2a); d”=2*OD*tan(90- α-θ”/2)+tan(θ”/2-2a).”

Re 11 and 13-19: in claim 11, “a shape of the pyramid-like structure meets the following mathematical conditions: α = sin-1(1/n); d’<P<d”; d’=2*OD*tan(90- α-θ’/2)+tan(θ’/2-2a); d”=2*OD*tan(90- α-θ”/2)+tan(θ”/2-2a).” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875